NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,958,118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In applicant’s response to the requirement for restriction/election filed 03/10/2020, since the applicant has elected Group I (claims 1-11) without traverse, the non-elected Group II (claims 12-15) has been cancelled. As a result, the application has been amended as follows: 
Claim 12-15 has been cancelled.

Reasons for Allowance
Claims 1-3 and 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a glass tube, a solid state lighting assembly in the glass tube, an electrically insulating optical film including at least one arcuate portion lining a part of the inner surface of the glass tube, the glass tube includes a further part defining a light exit portion, a plurality of solid state lighting elements on a carrier, the carrier contacting the optical film, a thermally conductive member in between at least a part of the solid state lighting assembly and the glass tube for thermally coupling the solid state lighting elements to the glass tube, a transparent or translucent electrically insulating cover contacting the electrically insulating optical film and covering the solid state lighting elements, the transparent or translucent electrically insulating cover forms part of an electrically insulating plastic sleeve including a central compartment, at least one arcuate further portion extending from the central compartment, each arcuate further portion being mounted on an arcuate portion of the electrically insulating optical film, and the central compartment houses the carrier carrying the solid state lighting elements as specifically called for the claimed combination.
The closet prior art, SETOMOTO (JP 4755323) and BERTRAM (US 2012/0069556), does not include the combination of all the claimed limitations above, specifically the arcuate portion of the electrically insulating optical film lining a part of the inner surface of the glass tube, the transparent or translucent electrically insulating cover contacting the electrically insulating optical film and covering the solid state lighting elements, the transparent or translucent electrically insulating cover forms part of the electrically insulating plastic sleeve including the arcuate further portion extending from the central compartment, and the arcuate further portion mounted on the arcuate portion of the electrically insulating optical film as 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


	/BRYON T GYLLSTROM/            Primary Examiner, Art Unit 2875